In view of the decision of this court in Western Atlantic R. v. Gentle, 58 Ga. App. 282 (198 S.E. 257), I am of the opinion that the court erred in submitting to the jury the question as to whether the defendant was negligent in that he was using couplers which failed to couple on impact. I also think that the court erred in failing to give the requested charge that, "if you find that the sole and proximate cause of the injury to plaintiff was the failure of the car on which he was riding to couple on impact, you should find in favor of the defendant."